Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the application filed on 07/25/2019. Claims 1 through 17 are presently pending and are presented for examination.
Information Disclosure Statements
	The information disclosure statements submitted on 12/04/2020, 07/27/2020, and 07/25/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable in view of OZAWA JUN US7672777B2 (hereinafter referred to as “Jun”).
Regarding claim 1, Jun teaches a travel history conversion method for converting first travel history information that indicates a travel history of a vehicle based on first map information into second travel history information adapted to second map information different from the first map information with a computer (See Jun col. 2, lines 51-67, and col 3, lines 1-9 “In order to achieve the above object, the moving history conversion apparatus according to the present invention converts the representation format of moving history of a mobile object. The moving history conversion apparatus includes a first map information accumulation unit which accumulates first map information which represents a map using a series of first-type IDs for identifying geographical positions; a first moving history accumulation unit which accumulates first moving history represented as the series of first-type IDs included in the first map information accumulated in the first map information accumulation unit; a second map information accumulation unit which accumulates second map information which represents a map using a series of second-type IDs for identifying geographical positions; a second moving history accumulation unit which accumulates second moving history represented as the series of second-type IDs included in the second map information accumulated in the second map information accumulation unit; and a conversion unit which converts the series of first-type IDs included in the first moving history accumulated in the first moving history accumulation unit into the series of second-type IDs included in the second map information accumulated in the second map information accumulation unit, and to accumulate the series of second-type IDs obtained through the conversion into the second moving history accumulation unit as the second moving history.” And see col. 3, lines 10-16” Note that the present invention can be realized not only as the moving history conversion apparatus, but also as a moving history conversion method which includes the steps corresponding to the processing units configuring the moving history conversion apparatus, the program causing a computer to execute the steps, and a computer-readable recording medium on which the program is stored.”),
wherein the first travel history information includes first intersection history information that indicates the travel history of the vehicle in the first map information for each intersection, (See Jun col. 2, lines 51-67, and col 3, lines 1-9 “In order to achieve the above object, the moving history conversion apparatus according to the present invention converts the representation format of moving history of a mobile object. The moving history conversion apparatus includes a first map information accumulation unit which accumulates first map information which represents a map using a series of first-type IDs for identifying geographical positions; a first moving history accumulation unit which accumulates first moving history represented as the series of first-type IDs included in the first map information accumulated in the first map information accumulation unit; a second map information accumulation unit which accumulates second map information which represents a map using a series of second-type IDs for identifying geographical positions; a second moving history accumulation unit which accumulates second moving history represented as the series of second-type IDs included in the second map information accumulated in the second map information accumulation unit; and a conversion unit which converts the series of first-type IDs included in the first moving history accumulated in the first moving history accumulation unit into the series of second-type IDs included in the second map information accumulated in the second map information accumulation unit, and to accumulate the series of second-type IDs obtained through the conversion into the second moving history accumulation unit as the second moving history.” And see col. 7, lines 62-67 and col. 8, lines 1-5 “FIG. 5 is a diagram showing the enlarged view of the mesh ID “M 01 ”. FIG. 5 shows the junction “Midori 1 junction” which is present on the mesh ID “M 01 ”, the landmark “Maruyama golf course” and the road “National highway 163”. This first map information has a network structure indicating such road information as nodes, links, and the like. In other words, junctions and landmarks are represented as nodes (square marks in FIG. 5). In FIG. 5, for example, the junction “Midori 1 junction” is represented as the node ID “N (node) 14 ” and the landmark “Maruyama golf course” is represented as the node ID “N 51 ”.). 
and wherein the first travel history information is converted into the second travel history information by executing a travel history conversion process with the computer, (See Jun col. 2, lines 51-67, and col 3, lines 1-9 “In order to achieve the above object, the moving history conversion apparatus according to the present invention converts the representation format of moving history of a mobile object. The moving history conversion apparatus includes a first map information accumulation unit which accumulates first map information which represents a map using a series of first-type IDs for identifying geographical positions; a first moving history accumulation unit which accumulates first moving history represented as the series of first-type IDs included in the first map information accumulated in the first map information accumulation unit; a second map information accumulation unit which accumulates second map information which represents a map using a series of second-type IDs for identifying geographical positions; a second moving history accumulation unit which accumulates second moving history represented as the series of second-type IDs included in the second map information accumulated in the second map information accumulation unit; and a conversion unit which converts the series of first-type IDs included in the first moving history accumulated in the first moving history accumulation unit into the series of second-type IDs included in the second map information accumulated in the second map information accumulation unit, and to accumulate the series of second-type IDs obtained through the conversion into the second moving history accumulation unit as the second moving history.” And see col. 3, lines 10-16 “Note that the present invention can be realized not only as the moving history conversion apparatus, but also as a moving history conversion method which includes the steps corresponding to the processing units configuring the moving history conversion apparatus, the program causing a computer to execute the steps, and a computer-readable recording medium on which the program is stored.”)
the travel history conversion process converting the first intersection history information into second intersection history information adapted to the second map information (See see col. 3, lines 1-9 “and a conversion unit which converts the series of first-type IDs included in the first moving history accumulated in the first moving history accumulation unit into the series of second-type IDs included in the second map information accumulated in the second map information accumulation unit, and to accumulate the series of second-type IDs obtained through the conversion into the second moving history accumulation unit as the second moving history.”).
Regarding claim 2, Jun teaches the travel history conversion method as claimed in claim 1 and as addressed above in the rejection of claim 1, Jun further teaches wherein the travel history conversion process includes: 
a travel history independence process that converts the first intersection history information into independent intersection history information that indicates the travel history of the vehicle for each intersection independent of the first map information (See col. 10, lines 21-36 “Therefore, in this embodiment, moving history accumulated in a format unique to equipment is converted into a generic format to be used in another apparatus. For example, numeric data of latitude and longitude are generally used as common values even between map information items each having a different format. The node IDs of “Maruyama golf course” are “N 51 ” and “C 61 ”, which are totally different, in the respective map information items shown in FIG. 6 and FIG. 10. At the same time, “position” indicating “Maruyama golf course” is represented by latitude and longitude information and the values of “longitude 135 degrees 34 minutes 30 seconds east and latitude 34 degrees 36 minutes 05 seconds north” are the same. Therefore, in this embodiment, moving history accumulated as the series of node IDs unique to the equipment is converted via the latitude and longitude information with generic formats.” And see col. 10, lines 36-42 “The first moving history conversion 103 is a processing unit which converts, based on the first map information, the moving history accumulated as the series of node IDs accumulated in the first moving history accumulation unit 101 into such latitude and longitude information.”);
and a travel history adaptation process that converts the independent intersection history information into the second intersection history information (See col. 12, lines 66-67 and col. 13, lines 1-9 “First, the first navigation apparatus 100 stores moving history in the first moving history accumulation unit 101 (Step S 101 in FIG. 16). Moving history is accumulated as the series of node IDs based on the first map information. In FIG. 4, bold black lines show user's moving and asterisks are the node IDs. These series are accumulated as moving history. FIG. 8 is the moving history accumulated in the first moving history accumulation unit 101 . For example, the moving history ID “ 001 ” leaves “N 100 ” and reaches “N 51 ” via “N 11 ”, “N 12 ”, etc. Such user's moving history is accumulated as the series of node IDs based on the first map information. And see col. 13, lines 10-27 “Next, the first moving history conversion unit 103 refers to the first map information (Step S 102 ) and converts moving history accumulated as the series of nodes into latitude and longitude information (Step S 103 ). The first map information latitude and longitude information includes a description of latitude and longitude information as detailed information of each node (FIG. 6), and the node information is converted using the latitude and longitude information. As a result, for example, the moving history ID “ 001 ” is converted into a row of latitude and longitude information in FIG. 12. The node ID “N 14 (Midori 1 junction)” in the history is converted into “longitude 135 degrees 34 minutes 00 seconds east and latitude 34 degrees 36 minutes 00 seconds north”; the node ID “N 15 (Maruyama junction)” is converted into “longitude 135 degrees 34 minutes 30 seconds east and latitude 34 degrees 36 minutes 15 seconds north”. In this way, each node ID is converted into latitude and longitude information based on the first map information.” And see col. 13, lines 28-34 “Then, the first moving history conversion unit 103 stores moving history converted into latitude and longitude information in the history information accumulation unit 104 (Step S 104 ). FIG. 12 shows an example of latitude and longitude information accumulated in the history information accumulation unit 104 . In this embodiment, the operation step of the first navigation apparatus 100 has been described.” And see Jun col. 13, lines 35-40 “Then, in order to make it possible to use moving history in the second navigation apparatus 200 , the moving history accumulated in the history information accumulation unit 104 (Step S 1041 ) and the second map information (Step S 105 ), the second moving history conversion unit 105 converts the moving history (Step S 106 ).”).
Regarding claim 3, Jun teaches the travel history conversion method as claimed in claim 2 and as addressed above in the rejection of claim 2, Jun further teaches wherein the computer generates relative position information that indicates a relative position between connection links of the intersection in the first map information in the travel history independence process,(See Jun col. 3, lines 10-16, See col. 12, lines 66-67 and col. 13, lines 1-9, col. 13, lines 10-27, col. 13, lines 28-34 and col. 13, lines 35-40)
and wherein the computer converts the independent intersection history information into the second intersection history information based on the relative position information in the travel history adaptation process (See Jun col. 3, lines 10-16, See col. 12, lines 66-67 and col. 13, lines 1-9, col. 13, lines 10-27, col. 13, lines 28-34 and col. 13, lines 35-40 above and col. 13, lines 41-47 “For example, the second moving history conversion unit 105 maps moving history accumulated as latitude and longitude information onto the second map information (Step S 201 ) and extracts a node ID (Step S 203 ) if the latitude and longitude information is included in the predetermined scope (Yes in Step S 202 ). In contrast, if it is not included (No in Step S 202), no extraction is performed.”).
Regarding claim 4, Jun teaches the travel history conversion method as claimed in claim 2 and as addressed above in the rejection of claim 2, Jun further teaches wherein the computer includes a first computer and a second computer,(See Jun col. 7, lines 4-17 “The first navigation apparatus 100 is a first mobile terminal, for example, a Car Navi, or the like, and has the following units: a first moving history accumulation unit 101 which accumulates moving history in a format unique to this apparatus; a first map information accumulation unit 102 which accumulates map information; and a first moving history conversion unit 103 which converts the moving history accumulated in the first moving history accumulation unit 101 referring to the map information accumulated in the first map information accumulation unit 102 into a common format (latitude and longitude information) and stores the converted moving history into the history information accumulation unit 104 . This allows the moving history to be converted more accurately.” And see Jun col. 7, lines 18-30 “The second navigation apparatus 200 is a second mobile terminal, for example, a Car Navi, or the like, and has the following units: a second map information accumulation unit 106 which accumulates map information; a second moving history conversion unit 105 which converts history information (latitude and longitude information) accumulated in the history information accumulation unit 104 referring to map information accumulated in the second map information accumulation unit 106 into a format unique to this apparatus and stores the converted history information in the second map information accumulation unit 107 ; and the second moving history accumulation unit 107 which accumulates moving history obtained through the conversion in the second moving history conversion unit 105 .”)
wherein the first computer executes the travel history independence process,( See Jun col. 7, lines 4-17 above)
wherein the independent intersection history information obtained in the travel history independence process is transmitted from the first computer to the second computer,(See Jun col. 7, lines 31-35 “The history information accumulation unit 104 is a recording medium such as a memory card, or the like, to temporarily accumulate moving history (latitude and longitude information) to transfer the moving history in the first navigation apparatus 100 to the second navigation apparatus 200 .”)
and wherein the second computer executes the travel history adaptation process based on the independent intersection history information received from the first computer (See Jun col. 14, lines 37-55 “ FIG. 18 is a diagram showing the association table used for the conversion of moving history accumulated in the format unique to each navigation apparatus. For example, in the first navigation apparatus 100, as mentioned above, moving history is accumulated as the series of node IDs in the first map information accumulated in the first navigation apparatus 100 , while in the second navigation apparatus 200 , moving history is accumulated as the series of node IDs in the second map information accumulated in the second navigation apparatus 200 . Therefore, the table indicates the node IDs associated with each other. Specifically, the node ID “N 51 ” in the first navigation apparatus 100 is associated with the node ID “C 61 ” in the second navigation apparatus 200 . In the passing down of the moving history, it is possible to convert moving history by referring to this association table. By referring to the association table, moving history accumulated in the first moving history accumulation unit 101 shown in FIG. 8 can be converted into moving history in the second navigation apparatus 200 in FIG. 15.”).

Regarding claim 6, Jun teaches an information processing device comprising:
a travel history conversion unit that converts first travel history information into second travel history information,(See Jun col 3, lines 1-9 and col. 3, lines 10-16)
the first travel history information indicating a travel history of a vehicle based on first map information,(See Jun col 3, lines 1-9)
the second travel history information being adapted to second map information different from the first map information,(See Jun col. 9, lines 46-67 “FIG. 9 is a diagram showing map information accumulated in the second map information accumulation unit 106 in the second navigation apparatus 200 . The second map information is the geographically the same as that of FIG. 3, but the system of the map information is different. For example, the area ID “A (area) 01 ” and “A 02 ” on the mesh in FIG. 9 are different from “M (mesh)” of the first map information. Additionally, detailed information in the area is different from that of the first map information. FIG. 10 is a diagram showing the area “A 01 ” node information in the second map information. There are the node IDs including “C (Cross point) 24 (Midori 1 junction)”, “C 25 (Maruyama junction)”, the landmark “C 61 (Maruyama golf course)” assigned to the respective junctions. Moreover, as detailed information of each node, node information is listed (as shown with the arrows) and accumulated. The list, for example, shows that the node ID “C 61 ” represents a golf course named “Maruyama golf course” located at “longitude 135 degrees 34 minutes 39 seconds east and latitude 34 degrees 36 minutes 06 seconds north”. Moreover, it is assumed that a link connecting these nodes is indicated as R (route) in the second map information.”)
wherein the first travel history information includes first intersection history information that indicates the travel history of the vehicle in the first map information for each intersection,(See Jun col 3, lines 1-9 above)
and wherein the travel history conversion unit converts the first travel history information into the second travel history information by converting the first intersection history information into second intersection history information adapted to the second map information (See col 3, lines 1-9 above).
Regarding claim 7, Jun teaches the information processing device as claimed in claimed in claim 6 and as addressed above in the rejection of claim 6, Jun further teaches wherein the travel history conversion unit includes:
 a travel history independence unit that converts the first intersection history information into independent intersection history information that indicates the travel history of the vehicle for each intersection independent of the first map information (See col. 16, lines 40-53 “FIG. 21 is a diagram showing moving history accumulated in the first moving history accumulation unit 101 . The moving history of a user who left the node ID “N 100 (home)” and moved to the node ID “N 103 (Osaka land)” has been accumulated. Additionally, a route is set up and the attached information of whether the user passed through the route has been accumulated in this moving history. Assuming that the accumulated information indicates that the user passed through the node IDs “N 31 ” and “N 32 ” (shown as circles) on the route, but he/she did not pass through the node IDs “N 34 ”, “N 35 ” (shown as x-mark) and “N 36 ” on the route because he/she took a wrong road. Such information may be passed down at the same time when passing down the moving history to the second navigation apparatus 200.” And see col. 16, lines 54-62 “Since the first moving history conversion unit 103 in this embodiment converts the series of node IDs into latitude and longitude information which is generic information, it becomes impossible to judge whether the user passed each of the nodes intentionally or accidentally. Therefore, such information is desired to be passed down. This passing-down makes it possible to provide detailed information indicating that the user tends to take a wrong route between the node IDs “N 32 ” and “N 33 ”.);
And a travel history adaptation unit that converts the independent intersection history information into the second intersection history information (See See col. 12, lines 66-67 and col. 13, lines 1-27, col. 13, lines 10-27, col. 13, lines 28-34).
Regarding claim 8, Jun teaches the information processing device as claimed in claim 7 and as addressed above in the rejection of claim 7, Jun further teaches wherein the travel history independence unit generates relative position information that indicates a relative position between connection links of the intersection in the first map information, (See Jun col. 12, lines 66-67 and col. 13, lines 1-27, col. 13, lines 10-27, col. 13, lines 28-34)
and wherein the travel history adaptation unit converts the independent intersection history information into the second intersection history information based on the relative position information (See col. 12, lines 66-67 and col. 13, lines 1-27, col. 13, lines 10-27, col. 13, lines 28-34).
Regarding claim 10, Jun teaches the information processing device according to claim 7 and as addressed above in the rejection of claim 7, however Jun further teaches a storage unit that stores the first map information or the second map information,
wherein the travel history independence unit is operated when the first map information is stored in the storage unit (See Jun col. 7 lines 4-30 “The first navigation apparatus 100 is a first mobile terminal, for example, a Car Navi, or the like, and has the following units: a first moving history accumulation unit 101 which accumulates moving history in a format unique to this apparatus; a first map information accumulation unit 102 which accumulates map information; and a first moving history conversion unit 103 which converts the moving history accumulated in the first moving history accumulation unit 101 referring to the map information accumulated in the first map information accumulation unit 102 into a common format (latitude and longitude information) and stores the converted moving history into the history information accumulation unit 104. This allows the moving history to be converted more accurately. The second navigation apparatus 200 is a second mobile terminal, for example, a Car Navi, or the like, and has the following units: a second map information accumulation unit 106 which accumulates map information; a second moving history conversion unit 105 which converts history information (latitude and longitude information) accumulated in the history information accumulation unit 104 referring to map information accumulated in the second map information accumulation unit 106 into a format unique to this apparatus and stores the converted history information in the second map information accumulation unit 107; and the second moving history accumulation unit 107 which accumulates moving history obtained through the conversion in the second moving history conversion unit 105.” See col. 18, lines 51-67, col 19, and lines 1-4 “In this case, it is desirable that individual history information accumulated in the history information accumulation unit 104 is stored only in the history information accumulation unit 104 such as a memory storage, for example; that is, it is desirable that the individual history information is closed information. If User A passes down his moving history to this apparatus and User B uses the apparatus, User A's personal information could be easily obtained by User B. Therefore, in order to keep the history closed by holding it only in a recording medium or the like without leaving it in this apparatus even if the history is passed down by using the history information accumulation unit 104, the moving history elimination unit 112 which deletes history may be prepared as shown in the configuration diagram of FIG. 27. FIG. 27 shows the configuration where the moving history elimination unit 112 having such functions is added to the configuration of the moving history conversion apparatus in the first embodiment shown in FIG. 2. In other words, the first navigation apparatus 100 a has the configuration where the moving history elimination unit 112 is added to the first navigation apparatus 100 in the first embodiment.”),
and wherein the travel history adaptation unit is operated when the first map information is updated to the second map information in the storage unit or when the independent intersection history information is input from outside (See col. 9, lines 47-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Kazuma JP 2003330361 A (hereinafter referred to as “Kazuma”).
Regarding claim 5, Jun teaches the travel history conversion method as claimed in claim 1 and as addressed above in the rejection of claim 1, Jun further teaches wherein the first intersection history information includes a history of a combination of an entry link and an exit link as a history table for each intersection, (See Jun FIG. 21 and col. 16, lines 40-53 “FIG. 21 is a diagram showing moving history accumulated in the first moving history accumulation unit 101. The moving history of a user who left the node ID “N 100 (home)” and moved to the node ID “N 103 (Osaka land)” has been accumulated. Additionally, a route is set up and the attached information of whether the user passed through the route has been accumulated in this moving history. Assuming that the accumulated information indicates that the user passed through the node IDs “N 31 ” and “N 32 ” (shown as circles) on the route, but he/she did not pass through the node IDs “N 34 ”, “N 35 ” (shown as x-mark) and “N 36 ” on the route because he/she took a wrong road. Such information may be passed down at the same time when passing down the moving history to the second navigation apparatus 200”)
the entry link corresponding to a road on which the vehicle travels at entering into the intersection, and the exit link corresponding to a road on which the vehicle travels at exiting from the intersection,(See Jun FIG. 21 and see col. 16, lines 40-53 above)
…
Jun does not teach and wherein the computer expands or reduces the history table for the intersection where a count of connected roads in the first map information is different from a count of connected roads in the second map information in the travel history conversion process.
However, Kazuma teaches and wherein the computer expands or reduces the history table for the intersection where a count of connected roads in the first map information is different from a count of connected roads in the second map information in the travel history conversion process (See Kazuma para[0060] “Embodiment 7 FIG. FIG. 11 is a block diagram illustrating a configuration of the map data update system according to the seventh embodiment. 11, reference numeral 23 denotes old road identification data added to the old extended road data 2 in the first embodiment shown in FIG. Further, in FIG. 11, the old map data 1 of FIG. 1 is deleted. The other configuration is the same as that shown in FIG.”).
Therefore, it would have been obvious to modify the method as claimed in Jun to include the feature of expanding or reducing a map as the road count changes as taught in Kazuma because it would be difficult for the user to read the table if it kept increasing and if the table did not increase, the user would not be introduced to any new information. 
Regarding claim 9, Jun teaches the information processing device as claimed in claim 6 and as addressed above in the rejection of claim 6, Jun further teaches wherein the first intersection history information includes a history of a combination of an entry link and an exit link as a history table for each intersection, (See Jun FIG. 21 and col. 16, lines 40-53 “FIG. 21 is a diagram showing moving history accumulated in the first moving history accumulation unit 101. The moving history of a user who left the node ID “N 100 (home)” and moved to the node ID “N 103 (Osaka land)” has been accumulated. Additionally, a route is set up and the attached information of whether the user passed through the route has been accumulated in this moving history. Assuming that the accumulated information indicates that the user passed through the node IDs “N 31 ” and “N 32 ” (shown as circles) on the route, but he/she did not pass through the node IDs “N 34 ”, “N 35 ” (shown as x-mark) and “N 36 ” on the route because he/she took a wrong road. Such information may be passed down at the same time when passing down the moving history to the second navigation apparatus 200.”)
the entry link corresponding  to a road on which the vehicle travels at entering into the intersection, and the exit link corresponding to a road on which the vehicle travels at exiting from the intersection, (See Jun col. 16, lines 40-53 and FIG. 21)
…
Jun does not teach and wherein the travel history conversion unit expands or reduces the history table for the intersection where a count of connected roads in the first map information is different from a count of connected roads in the second map information.
However, Kazuma teaches and wherein the travel history conversion unit expands or reduces the history table for the intersection where a count of connected roads in the first map information is different from a count of connected roads in the second map information (See para [0060] “Embodiment 7 FIG. FIG. 11 is a block diagram illustrating a configuration of the map data update system according to the seventh embodiment. 11, reference numeral 23 denotes old road identification data added to the old extended road data 2 in the first embodiment shown in FIG. Further, in FIG. 11, the old map data 1 of FIG. 1 is deleted. The other configuration is the same as that shown in FIG.” And para [0063] “Embodiment 8 FIG. FIG. 12 is a block diagram illustrating a configuration of the map data update system according to the eighth embodiment. In FIG. 12, 43 is new road identification data added to the new expanded road data 4 in the seventh embodiment of FIG. Other configurations are the same as the configurations shown in FIGS.”).
Therefore, it would have been obvious to modify the method as claimed in Jun to include the feature of expanding or reducing a map as the road count changes as taught in Kazuma because it would be difficult for the user to read the table if it kept increasing and if the table did not increase, the user would not be introduced to any new information.
Regarding claim 15, Jun teaches the information system according to claim 13 and as addressed in the rejection of claim 13 above, Jun further teaches wherein the first intersection history information includes a history of a combination of an entry link and an exit link as a history table for each intersection (See Jun FIG. 21 and See col. 16, lines 40-53 “FIG. 21 is a diagram showing moving history accumulated in the first moving history accumulation unit 101. The moving history of a user who left the node ID “N 100 (home)” and moved to the node ID “N 103 (Osaka land)” has been accumulated. Additionally, a route is set up and the attached information of whether the user passed through the route has been accumulated in this moving history. Assuming that the accumulated information indicates that the user passed through the node IDs “N 31 ” and “N 32 ” (shown as circles) on the route, but he/she did not pass through the node IDs “N 34 ”, “N 35 ” (shown as x-mark) and “N 36 ” on the route because he/she took a wrong road. Such information may be passed down at the same time when passing down the moving history to the second navigation apparatus 200”),
the entry link corresponding to a road on which the vehicle travels at entering into the intersection, and the exit link corresponding to a road on which the vehicle travels at exiting from the intersection (See para[0152] and FIG. 21 above),
wherein the travel history independence unit generates the independent intersection history information that includes the history table (See para[0152] and FIG. 21 above),
…
Jun does not teach and wherein the travel history adaptation unit expands or reduces the history table for the intersection where a count of connected roads in the first map information is different from a count of connected roads in the second map information.
However, Kazuma teaches and wherein the travel history adaptation unit expands or reduces the history table for the intersection where a count of connected roads in the first map information is different from a count of connected roads in the second map information (See para [0060] “Embodiment 7 FIG. FIG. 11 is a block diagram illustrating a configuration of the map data update system according to the seventh embodiment. 11, reference numeral 23 denotes old road identification data added to the old extended road data 2 in the first embodiment shown in FIG. Further, in FIG. 11, the old map data 1 of FIG. 1 is deleted. The other configuration is the same as that shown in FIG.” And para [0063] “Embodiment 8 FIG. FIG. 12 is a block diagram illustrating a configuration of the map data update system according to the eighth embodiment. In FIG. 12, 43 is new road identification data added to the new expanded road data 4 in the seventh embodiment of FIG. Other configurations are the same as the configurations shown in FIGS.”).
Therefore, it would have been obvious to modify the method as claimed in Jun to include the feature of expanding or reducing a map as the road count changes as taught in Kazuma because it would be difficult for the user to read the table if it kept increasing and if the table did not increase, the user would not be introduced to any new information.
Claim 12, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jun.
Regarding claim 12, Jun teaches an information system comprising: an in-vehicle terminal mounted to a vehicle (See Jun col. 7, lines 4-17  The first navigation apparatus 100 is a first mobile terminal, for example, a Car Navi, or the like, and has the following units: a first moving history accumulation unit 101 which accumulates moving history in a format unique to this apparatus; a first map information accumulation unit 102 which accumulates map information; and a first moving history conversion unit 103 which converts the moving history accumulated in the first moving history accumulation unit 101 referring to the map information accumulated in the first map information accumulation unit 102 into a common format (latitude and longitude information) and stores the converted moving history into the history information accumulation unit 104 . This allows the moving history to be converted more accurately.”);
…
wherein the in-vehicle terminal includes: an in-vehicle storage that stores first travel history information that indicates a travel history of the vehicle based on first map information (See Jun col. 7, lines 4-17);
a travel history storing unit that causes the in-vehicle storage to store the first travel history information (See Jun col. 7 lines 4-30);
a travel history independence unit that converts the first travel history information stored in the in-vehicle storage into independent travel history information independent of the first map information (See col. 10, lines 21-36 “Therefore, in this embodiment, moving history accumulated in a format unique to equipment is converted into a generic format to be used in another apparatus. For example, numeric data of latitude and longitude are generally used as common values even between map information items each having a different format. The node IDs of “Maruyama golf course” are “N 51 ” and “C 61 ”, which are totally different, in the respective map information items shown in FIG. 6 and FIG. 10. At the same time, “position” indicating “Maruyama golf course” is represented by latitude and longitude information and the values of “longitude 135 degrees 34 minutes 30 seconds east and latitude 34 degrees 36 minutes 05 seconds north” are the same. Therefore, in this embodiment, moving history accumulated as the series of node IDs unique to the equipment is converted via the latitude and longitude information with generic formats.” And see col. 10, lines 36-42  “The first moving history conversion 103 is a processing unit which converts, based on the first map information, the moving history accumulated as the series of node IDs accumulated in the first moving history accumulation unit 101 into such latitude and longitude information.”);

However, the first embodiment of Jun does not teach and a server connected to the in-vehicle terminal.
…
and a travel history upload unit that transmits the independent travel history information converted from the first travel history information by the travel history independence unit to the server
and wherein the server includes: a server storage that stores the independent travel history information transmitted from the in-vehicle terminal
a travel history adaptation unit that converts the independent travel history information stored in the server storage into second travel history information adapted to second map information different from the first map information
and a travel history delivery unit that delivers the second travel history information converted from the independent travel history information by the travel history adaptation unit to the in-vehicle terminal,
However, the second embodiment of Jun teaches and a server connected to the in-vehicle terminal  (See Jun col. 34 line 24-33 “The server 300 includes a first moving history receiving unit 115 , the first moving history conversion unit 103 , the first map information accumulation unit 102 , the history information accumulation unit 104 , the second moving history conversion unit 105 , the second map information accumulation unit 106 , the second moving history conversion unit 105 and a second moving history transmitting unit 116 . The first moving history accumulation receiving unit 115 is a communication interface or the like which receives moving history transmitted from the first moving history transmitting unit 114.”),
and a travel history upload unit that transmits the independent travel history information converted from the first travel history information by the travel history independence unit to the server (See Jun Fig. 34 col 34 lines 24-54)
and wherein the server includes: a server storage that stores the independent travel history information transmitted from the in-vehicle terminal (See Jun Fig. 34 col 34 lines 24-54);
a travel history adaptation unit that converts the independent travel history information stored in the server storage into second travel history information adapted to second map information different from the first map information (See col. 34, lines 42-54);
and a travel history delivery unit that delivers the second travel history information converted from the independent travel history information by the travel history adaptation unit to the in-vehicle terminal (See col. 34, lines 42-54).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the teaching of the first embodiment in Jun to include a server connected to the in-vehicle terminal that is able to store map information as taught in the second embodiment because it is simply another way of saving and transferring map information. 
Regarding claim 13, Jun teaches the information system according to claim 12 and as addressed above in the rejection of claim 12. Jun further teaches wherein the first travel history information includes first intersection history information that indicates the travel history of the vehicle in the first map information for each intersection (See Jun col 3, lines 1-9 above),
wherein the travel history independence unit converts the first travel history information into the independent travel history information by converting the first intersection history information into independent intersection history information that indicates the travel history of the vehicle for each intersection independent of the first map information (See col. 16, lines 40-53 “FIG. 21 is a diagram showing moving history accumulated in the first moving history accumulation unit 101. The moving history of a user who left the node ID “N 100 (home)” and moved to the node ID “N 103 (Osaka land)” has been accumulated. Additionally, a route is set up and the attached information of whether the user passed through the route has been accumulated in this moving history. Assuming that the accumulated information indicates that the user passed through the node IDs “N 31 ” and “N 32 ” (shown as circles) on the route, but he/she did not pass through the node IDs “N 34 ”, “N 35 ” (shown as x-mark) and “N 36 ” on the route because he/she took a wrong road. Such information may be passed down at the same time when passing down the moving history to the second navigation apparatus 200.” And see col. 16, lines 54-62 “Since the first moving history conversion unit 103 in this embodiment converts the series of node IDs into latitude and longitude information which is generic information, it becomes impossible to judge whether the user passed each of the nodes intentionally or accidentally. Therefore, such information is desired to be passed down. This passing-down makes it possible to provide detailed information indicating that the user tends to take a wrong route between the node IDs “N 32 ” and “N 33 ”),
and wherein the travel history adaptation unit converts the independent travel history information into the second travel history information by converting the independent intersection history information into second intersection history information adapted to the second map information (See Jun col. 13, lines 59-67 “Subsequently, the second moving history conversion unit 105 stores the obtained series of node IDs as moving history in the second moving history accumulation unit 107 (Step S 107 ). FIG. 13 shows moving history accumulated in the second moving history accumulation unit 107 . For example, the moving history ID “ 001 ” indicates that a user left “C 100 ” and reached “C 61 ” via “C 24 ”, “C 25 ”, etc. In this way, user's moving history is converted into the series of node IDs based on the second map information and accumulated.”)
Regarding claim 14, Jun teaches the information system according to claim 13 and as addressed in the rejection of claim 13 above, Jun further teaches wherein the travel history independence unit generates relative position information that indicates a relative position between connection links of the intersection in the first map information (See Jun col. 3, lines 10-16, See col. 12, lines 66-67 and col. 13, lines 1-27, col. 13, lines 10-27, col. 13, lines 28-34 and col. 13, lines 35-40 above),
and wherein the travel history adaptation unit converts the independent intersection history information into the second intersection history information based on the relative position information (See Jun col. 3, lines 10-16, See col. 12, lines 66-67 and col. 13, lines 1-27, col. 13, lines 10-27, col. 13, lines 28-34 and col. 13, lines 35-40 above, and col. 13, lines 41-47 “For example, the second moving history conversion unit 105 maps moving history accumulated as latitude and longitude information onto the second map information (Step S 201 ) and extracts a node ID (Step S 203 ) if the latitude and longitude information is included in the predetermined scope (Yes in Step S 202 ). In contrast, if it is not included (No in Step S 202 ), no extraction is performed.”).
Regarding claim 16, Jun teaches the information system according to claim 12 and as addressed above in the rejection of claim 12, Jun further teaches wherein the in-vehicle storage is configured to store the first map information or the second map information (See Jun col. 7, lines 45-58 The first map information accumulation unit 102 is a hard disk, or the like, to store map information equipped in the first navigation apparatus 100 (hereafter also called “first map information”). Generally, map information is used for displaying a user's present position detected by a GPS or the like, and navigating a route, for example. In addition, generally, such map information is divided into predetermined areas in mesh form or the like as shown in FIG. 4 and accumulated as a hierarchical structure, including nodes of junctions or the like which are present on the mesh and detailed information of these nodes, for example. The format and information type depend on each map information record. The following is a detailed description of the first map information in this embodiment.”),
wherein the in-vehicle terminal operates the travel history independence unit when the first map information is stored in the in-vehicle storage (See Jun col. 7, lines 4-17 “The first navigation apparatus 100 is a first mobile terminal, for example, a Car Navi, or the like, and has the following units: a first moving history accumulation unit 101 which accumulates moving history in a format unique to this apparatus; a first map information accumulation unit 102 which accumulates map information; and a first moving history conversion unit 103 which converts the moving history accumulated in the first moving history accumulation unit 101 referring to the map information accumulated in the first map information accumulation unit 102 into a common format (latitude and longitude information) and stores the converted moving history into the history information accumulation unit 104 . This allows the moving history to be converted more accurately.”),
and wherein the server operates the travel history adaptation unit when the first map information is updated to the second map information in the in-vehicle storage or when the in-vehicle storage that stores the first map information is replaced with the in-vehicle storage that stores the second map information (See Jun col. 34, lines 24-54 “The server 300 includes a first moving history receiving unit 115 , the first moving history conversion unit 103 , the first map information accumulation unit 102 , the history information accumulation unit 104 , the second moving history conversion unit 105 , the second map information accumulation unit 106 , the second moving history conversion unit 105 and a second moving history transmitting unit 116 . The first moving history accumulation receiving unit 115 is a communication interface or the like which receives moving history transmitted from the first moving history transmitting unit 114. The received moving history is the information accumulated as the ID series unique to the first Car Navi. Since the information cannot be passed down to other apparatuses as it is, as described in the above-mentioned embodiment, it is converted into, for example, the latitude and longitude information series based on the first moving history conversion unit 103 and the first map information accumulation unit 102 and is accumulated in the moving history accumulation unit 104 . Similar to the above-mentioned embodiment, the latitude and longitude information series are converted based on the map information accumulated in the second map information accumulation unit 106 into the moving history which is available in the second navigation apparatus 200 c , and is transmitted to the second navigation apparatus 200 c via the second moving history transmitting unit 116 . The second navigation apparatus 200 c includes a second moving history receiving unit 117 which receives the moving history to be transmitted and the second moving history accumulation unit 107 which accumulates the received moving history. The moving history is passed down to the second navigation apparatus via the server 300.”).
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Ikeuchi US 20100332128 A1 and further in view of Ninagawa  US 6075467 A (hereinafter referred to as “Ikeuchi” and “Ninagawa”).
Regarding claim 11, Jun teaches the information processing device according to claim 10 and as addressed above in the rejection of claim 10, Jun does not teach : a display device that displays a permission request screen for requesting a permission from a user, 
and an operating device that accepts an operation by the user 
and wherein when the user inputs a predetermined operation with the operating device corresponding to the display of the permission request screen, at least one of the travel history independence unit and the travel history adaptation unit is operated.
However, Ninagawa US 6075467 A teaches a display device that displays a permission request screen for requesting a permission from a user, 
and an operating device that accepts an operation by the user, (See Ninagawa col. 11, lines 7-11)
…
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the information processing device in Jun to include a permission request screen as shown in Ninagawa to increase user interaction and to keep the user informed about the operations being carried out.

Ninagawa does not teach a … screen before operating at least one of the travel history independence unit and the travel history adaptation unit,
and wherein when the user inputs a predetermined operation with the operating device corresponding to the display of the … screen, at least one of the travel history independence unit and the travel history adaptation unit is operated.
However,Ikeuchi teaches a …  screen before operating at least one of the travel history independence unit and the travel history adaptation unit (See Ikeuchi para [0049] “The display device 6 is constructed of an LCD, for example, and displays information received from the car navigation apparatus 2. A map and various messages can be displayed on the display device 6. The input device 7 is used in order for the user to provide various instructions to the car navigation apparatus 2. For example, the user uses the input device 7 in order to input a desired map area to be displayed on the display device 6, and a start point and an end point when the user desires to cause the car navigation apparatus 2 to determine an optimal route between the start point and the end point.” And para [0094] “When receiving a request for retrieval of map information from either an on-screen map computation unit 10 or a route computation unit 11, the car navigation apparatus 2 sends the map information to which the update record group shown in FIG. 7B is added and the reference table shown in FIG. 7C, which are stored in the temporary storage memory 17, as updated map information, to either the on-screen map computation unit 10 or the route computation unit 11.”),
and wherein when the user inputs a predetermined operation with 61Attorney Docket No. 114615.PC546US the operating device corresponding to the display of the permission request screen, at least one of the travel history independence unit and the travel history adaptation unit is operated (See Ikeuchi para [0049] “The display device 6 is constructed of an LCD, for example, and displays information received from the car navigation apparatus 2. A map and various messages can be displayed on the display device 6. The input device 7 is used in order for the user to provide various instructions to the car navigation apparatus 2. For example, the user uses the input device 7 in order to input a desired map area to be displayed on the display device 6, and a start point and an end point when the user desires to cause the car navigation apparatus 2 to determine an optimal route between the start point and the end point.” And para [0094] above).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the information processing device as taught in Jun to include an input screen for a user to enter a predetermined operation as shown in Ikeuchi because the device would not be able to without the user being able to interact with the device would not be able to provide desired route information without the user being able to interact.
Regarding claim 17, Jun teaches the information system according to claim 16 and as addressed above in the rejection of claim 16, Jun does not teach wherein the in-vehicle terminal includes: a display device that displays a permission request screen for requesting a permission from a user; and an operating device that accepts an operation by the user 
wherein the display device displays the permission request screen before the travel history independence unit is operated, and wherein the travel history independence unit is operated when the user inputs a predetermined operation with the operating device corresponding to the display of the permission request screen.
However, Ninagawa teaches teach wherein the in-vehicle terminal includes: a display device that displays a permission request screen for requesting a permission from a user; and an operating device that accepts an operation by the user (See Ninagawa col. 11, lines 7-11), 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the information processing device in Jun to include a permission request screen as shown in Ninagawa to increase user interaction and to keep the user informed about the operations being carried out.
… 
Ninagawa does not teach wherein the display device displays … screen before the travel history independence unit is operated,
and wherein the travel history independence unit is operated when the user inputs a predetermined operation with the operating device corresponding to the display of the … screen.
However, Ikeuchi teaches wherein the display device displays the … screen before the travel history independence unit is operated, (See Ikeuchi para [0094] “When receiving a request for retrieval of map information from either an on-screen map computation unit 10 or a route computation unit 11, the car navigation apparatus 2 sends the map information to which the update record group shown in FIG. 7B is added and the reference table shown in FIG. 7C, which are stored in the temporary storage memory 17, as updated map information, to either the on-screen map computation unit 10 or the route computation unit 11.”)
and wherein the travel history independence unit is operated when the user inputs a predetermined operation with the operating device corresponding to the display of the … screen (See Ikeuchi para[0049] “The display device 6 is constructed of an LCD, for example, and displays information received from the car navigation apparatus 2. A map and various messages can be displayed on the display device 6. The input device 7 is used in order for the user to provide various instructions to the car navigation apparatus 2. For example, the user uses the input device 7 in order to input a desired map area to be displayed on the display device 6, and a start point and an end point when the user desires to cause the car navigation apparatus 2 to determine an optimal route between the start point and the end point.” And para Ikeuchi [0094] above).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the information processing device as taught in Jun to include an input screen for a user to enter a predetermined operation as shown in Ikeuchi because the device would not be able to without the user being able to interact with the device would not be able to provide desired route information without the user being able to interact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160003637 A1 teaches a data processing method that comprises a server computer and a productivity app that is configured to store preferred routes, from among a plurality of alternative routes based on user history data.
US 20160062617 A1 teaches systems and methods for providing a user with a display screen that is able to process a user’s request to show a map consisting of various geographical regions designated by nodes. And is able to store locations where the user has visited.
US 20150369612 A1 teaches a navigation system, which comprises route guide information that has been used by the user in the past and an input screen that the user is able to request the server to search for a route guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHS/
/KHOI H TRAN/           Supervisory Patent Examiner, Art Unit 3664